Back to Form 8-K [form8k82316.htm]
Exhibit 10.1
ex10182216image1.jpg [ex10182216image1.jpg]




Kenneth A. Burdick
Chief Executive Officer


August 22, 2016


Lawrence D. Anderson
[Address]


Dear Larry:


As we discussed, effective August 22, 2016, you will no longer be serving in
your current role as Chief Human Resources Officer of WellCare Health Plans,
Inc. (the “Company”), and your last day with the Company will be October 1, 2016
(the “Departure Date”).


The Company appreciates your cooperation and valuable service leading the
Company’s human resources organization during the past six months, and your
agreement to provide for a smooth transition of your responsibilities. This
letter agreement sets forth below the terms under which the Company proposes to
retain you through the Departure Date (the “Transition Period”).


You agree to work through the Transition Period, during which you will continue
to be available based on the Company’s needs. In exchange, during the Transition
Period, the Company will continue to pay you your base salary as currently in
effect and you also will continue to receive health benefits and participate in
other applicable employee benefits plans. In addition, you will continue to vest
in your equity awards, through the Departure Date, but in accordance with the
terms of the applicable equity agreements, any unvested equity awards will
terminate on the Departure Date.


Upon completion of the Transition Period, provided that you have performed your
obligations at a satisfactory level, you will be entitled to a bonus in an
amount of $125,000.00, less applicable withholdings (the “Bonus”) and your
employment will be considered terminated without “Cause” as such term is defined
in the WellCare Health Plans, Inc. Executive Severance Plan (the “Severance
Plan”). The severance pay and benefits are described in Section 5(a) of the
Severance Plan (the “Severance Benefits”). The Bonus and Severance Benefits
would be paid in consideration for your execution and delivery within thirty
(30) days after the Departure Date of a Waiver and Release Agreement in the form
enclosed (the “Waiver”) without revocation, and contingent upon you abiding by
the restrictive covenants in your Restrictive Covenants Agreement dated November
17, 2011 (copy enclosed). Accordingly, after the Departure Date, please execute
and date the Waiver and return it to Michael Haber, the Company’s Secretary, no
later than thirty (30) days after the Departure Date. The Bonus would be paid on
the first payroll cycle following the expiration of the Waiver revocation period
and the Severance Benefits would be paid in accordance with the terms of the
Severance Plan, each subject to any payment delay required to comply with
Internal Revenue Code Section 409A.






Office Address: 8725 Henderson Road  | Renaissance 1 | Tampa, FL 33634
Mailing Address: 8735 Henderson Road  | Renaissance 2 | Tampa, FL 33634





--------------------------------------------------------------------------------

ex10182216image1.jpg [ex10182216image1.jpg]
L. Anderson
Page 1 of 2








I wish you success in your future endeavors.


Sincerely,


/s/ Kenneth A. Burdick


Kenneth A. Burdick




Enclosures




AGREED AND ACCEPTED:


/s/ Lawrence D. Anderson
 
8/23/2016
Lawrence D. Anderson
 
Date



















Office Address: 8725 Henderson Road  | Renaissance 1 | Tampa, FL 33634
Mailing Address: 8735 Henderson Road | Renaissance 2 | Tampa, FL 33634

